Mr. Justice Creighton delivered the opinion of the court. This was an action in the Circuit Court of Marion county, by appellee against appellant, to recover damages for the breach of a contract with respect to the operation of an hourly hack line, day and night, from the offices of appellant company in the city of Salem, Illinois, to its yards, situate about a mile and a half from its offices. Trial by jury. Verdict and judgment in favor of appellee for $600. The principal defense relied upon by appellant in the trial court, was the ‘ ‘ Statute of Frauds and Perjuries.” This was set up in a plea averring that the contract upon which appellee’s suit is based was not to be performed within the space of one year from the time of the making thereof, and that it was not in writing, as required by the statute. The principal questions urged on this appeal are questions pertaining to this defense. We are of opinion that the Statute of Frauds and Perjuries is not involved in this case. The contract as proved does not, in our judgment, bring the ease under the statute. It is one of that class of contracts where the time begins to run from the day when the agreement is made and not from the day when performance begins. We find no reversible error in the rulings of the trial court with respect to the admission or rejection of evidence, nor with respect to the giving or refusing of instructions. And we find that the verdict and judgment are supported and sustained by the greater weight of the evidence. The judgment of the Circuit Court is affirmed. Affirmed.